          Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 1 of 22



     CHARLES A. JONES (State Bar No. 6698)
 1
     caj@cjoneslawfirm.com
 2   KELLY MCINERNEY (State Bar No. 7443)
     kelly@cjoneslawfirm.com
 3   JONES LAW FIRM LLC
     9585 Prototype Court, Suite B
 4   Reno, NV 89521
     Telephone: 775-853-6440
 5
     Facsimile:   775-853-6445
 6
     JAMES M. TERRELL (Pro Hac Vice)
 7   jterrell@mmlaw.net
     J. MATTHEW STEPHENS (Pro Hac Vice)
 8   mstephens@mmlaw.net
     COURTNEY C. GIPSON (Pro Hac Vice)
 9
     cgipson@mmlaw.net
10   METHVIN, TERRELL, YANCEY, STEPHENS & MILLER, P.C.
     2201 Arlington Avenue South
11   Birmingham, AL 35205
     Telephone: (205) 939-0199
12   Facsimile:   (205) 939-0399
13
     Attorneys for Plaintiff and the Proposed Class
14
                           IN THE UNITED STATES DISTRICT COURT
15                              FOR THE DISTRICT OF NEVADA
                                      RENO DIVISION
16

17   DOUGLAS RICHEY, on behalf of                 )
18   himself and all others similarly situated,   )
                                                  )   Case No.: 3:19-cv-00192-MMD-CBC
19           Plaintiff,                           )
                                                  )
20   v.                                           )   PLAINTIFF’S AMENDED CLASS
                                                  )   ACTION COMPLAINT
21   AXON ENTERPRISES, INC.,                      )
22   formerly d/b/a TASER                         )   JURY TRIAL DEMANDED
     INTERNATIONAL, INC.                          )
23                                                )
             Defendant.                           )
24                                                )
25

26          Plaintiff, Douglas Richey, brings this class action pursuant to Rule 23 of the Federal Rules
27

28
                                             1
                              AMENDED CLASS ACTION COMPLAINT
          Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 2 of 22



     of Civil Procedure, individually and on behalf of all others similarly situated, against Axon
 1

 2   Enterprises, Inc., formerly doing business as Taser International, Inc., and alleges the following:

 3                                           INTRODUCTION

 4          1.      This class action seeks damages, injunctive and declaratory relief on behalf of
 5
     Plaintiff and a class of all persons who purchased or acquired the “Pulse”, “X2” or “X26P” model
 6
     Conducted Electrical Weapon (hereinafter “CEW”) manufactured by Defendant Axon
 7
     Enterprises, Inc., formerly doing business as Taser International, Inc. (hereinafter referred to as
 8
     “Taser”), during the four years preceding the date of the filing of this putative class action.
 9

10          2.      Through a common and uniform course of conduct, Taser manufactured, supplied,

11   promoted, and sold the Pulse, X2 and X26P model CEWs when it knew or should have known of
12   a defective safety mechanism which causes the weapons to unintentionally discharge.
13
            3.      Through a common and uniform course of conduct, Taser, acting individually and
14
     collectively through its agents and dealers, failed to adequately disclose to the consuming public
15
     the fact that its Pulse, X2 and X26P model CEWs had a defective safety mechanism.
16

17          4.      Furthermore, through a common and uniform course of conduct, Taser failed to

18   honor both legally mandated and voluntarily offered warranties that would have required it to

19   repair or correct, at no cost to the consuming public, the nonconforming, defective safety
20   mechanisms.
21
            5.      The purpose of this action is to hold accountable and to obtain maximum legal and
22
     equitable relief from Taser for producing and placing into the stream of commerce its defective
23
     Pulse, X2 and X26P model CEWs.
24

25                                      JURISDICTION & VENUE

26          6.      This Court has jurisdiction of this action pursuant to 28 U.S.C § 1332(d), as Plaintiff

27

28
                                              2
                               AMENDED CLASS ACTION COMPLAINT
             Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 3 of 22



     Douglas Richey asserts these claims on behalf of a class of all persons in the United States who
 1

 2   purchased or acquired a Pulse, X2 and/or X26P model CEW manufactured by Taser, during the

 3   four years preceding the date of the filing of this putative class action. The amount in controversy

 4   exceeds the sum or value of $5,000,000, exclusive of interest and costs; and Plaintiff Douglas
 5
     Richey is an adult resident citizen of the State of Nevada and Taser is a citizen of State of Arizona.
 6
               7.      Venue is proper in this judicial district pursuant to 28 U.S.C § 1391(b) and (c),
 7
     because Taser conducts business in Nevada, including Washoe County, and is a resident of and
 8
     subject to personal jurisdiction in this judicial district, as Taser distributes and sells its products in
 9

10   Washoe County, Nevada. 1 Moreover, Plaintiff’s Taser Pulse model CEW, which is the subject of

11   this action, is located in this judicial district.
12                                                THE PARTIES
13
               8.      Plaintiff Douglas Richey (hereinafter “Plaintiff”) is an adult consumer residing in
14
     Washoe County, Nevada. Mr. Richey acquired his Taser for personal, family or household
15
     purposes.
16

17             9.      Defendant Axon Enterprises, Inc., formerly doing business as Taser International,

18   Inc., is a corporation located in Scottsdale, Arizona.

19             10.     At all times relevant herein, Taser, through its agents, distributors, servants and/or
20   employees, engaged in the design, manufacture, marketing, sale and delivery of its Pulse, X2 and
21
     X26P model CEWs nationally and internationally.
22
                                            CLASS ALLEGATIONS
23
               11.     Plaintiff brings this action pursuant to FED. R. CIV. P. 23 on behalf of himself and
24

25   all others similarly situated, comprising a Class and Subclass, which are defined as follows:

26

27   1
         https://buy.taser.com/pages/taser-retail-directory (last visited 1/31/2020).
28
                                                 3
                                  AMENDED CLASS ACTION COMPLAINT
            Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 4 of 22




 1
              a. Nationwide Class: All persons and entities in the United States who purchased or
 2            owned, not for resale, during the four years preceding the date of the filing of this putative
              class action through the present, a Pulse X2 or X26P model CEW manufactured by Taser.
 3
              b. California Subclass: All persons and entities who purchased or acquired in the State
 4            of California and during the four years preceding the date of the filing of this putative class
              action through the present, a Pulse, X2 or X26P model CEW manufactured by Taser.
 5

 6            12.     Plaintiff is a member of the Nationwide Class and the California Subclass.

 7            13.     Excluded from the Class and Subclass are judicial personnel involved in
 8   considering the claims herein, all persons and entities with claims for personal injury, all persons
 9
     in bankruptcy, Defendant Taser, any entities in which Taser has a controlling interest, and all of
10
     Taser’s legal representatives, heirs and successors.
11
              14.     It is estimated that the Class consists of thousands of persons throughout the
12

13   continental United States and the Subclass thousands of persons throughout the State of California.

14   In the nine months preceding September 30, 2016 alone, Taser sold 99,604 units of the X26P, X2

15   and Pulse model CEWs. 2 Accordingly, the members of the Class and the Subclass are so
16   numerous that joinder of all members, whether otherwise required or permitted, is impracticable.
17
     The exact number of Class and Subclass members is presently unknown to Plaintiff, but can easily
18
     be self-identified or ascertained from Taser’s sales records.
19
              15.     There are numerous questions of law or fact common to the members of the Class
20

21   and Subclass which predominate over any questions affecting only individual members and which

22   make class certification appropriate in this case, including:

23            a. whether Taser, acting individually or collectively with its agents, failed to conduct
              appropriate, reasonable and adequate testing of the Pulse, X2 and X26P model CEWs to
24
              determine the adequacy of the safety mechanism and its conformity to the reasonable
25            expectations of consumers in the United States and California;

26

27   2
         Form 10-Q, Taser International, Inc., filed on 11/09/16 for Period Ending 09/30/16.
28
                                                4
                                 AMENDED CLASS ACTION COMPLAINT
          Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 5 of 22



            b. whether Taser, acting individually or collectively with its agents, failed to warn or
 1
            otherwise inform Plaintiff and other members of the Class and Subclass of the likelihood
 2          of accidental discharge caused by the defective safety mechanism of the Pulse, X2 and
            X26P model CEWs;
 3
            c. whether Taser failed to adequately disclose and/or affirmatively concealed, in its
 4          affirmations and promotional materials, among other things, the defective safety
            mechanism associated with the Pulse, X2 and X26P model CEWs;
 5

 6          d. whether Taser’s conduct violated California’s Consumers Legal Remedies Act, CAL.
            CIV. CODE § 1750, et seq.;
 7
            e. whether Taser’s conduct constituted unfair, fraudulent or unlawful business practices in
 8          violation of California’s Unfair Competition Act, CAL. BUS. & PROF. CODE § 17200, et
            seq.;
 9
            f. whether Taser violated the Song-Beverly Consumer Warranty Act by breaching the
10          implied warranty of merchantability, CAL. CIV. CODE § 1790, et seq.; and
11
            g. whether Taser engaged in unfair and unconscionable commercial practices, including
12          the failure to abide by the terms of a written warranty, in connection with warranty
            assertions.
13
            16.     The claims asserted by the named Plaintiff are typical of the claims of the members
14

15   of the Class and the Subclass.

16          17.     This class action satisfies the criteria set forth in FED. R. CIV. P. 23(a) and 23(b)(3)

17   in that Plaintiff is a member of the Class and Subclass; Plaintiff will fairly and adequately protect
18
     the interests of the members of the Class and Subclass; Plaintiff’s interests are coincident with and
19
     not antagonistic to those of the Class and Subclass; Plaintiff has retained attorneys experienced in
20
     class and complex litigation; and Plaintiff has, through his counsel, access to adequate financial
21
     resources to assure that the interests of the Class and Subclass are adequately protected.
22

23          18.     A class action is superior to other available methods for the fair and efficient

24   adjudication of this controversy for at least the following reasons:
25          a. it is economically impractical for most members of the Class and Subclass to prosecute
26          separate, individual actions; and

27

28
                                              5
                               AMENDED CLASS ACTION COMPLAINT
            Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 6 of 22



              b. after the liability of Taser has been adjudicated, the individual and aggregate damages
 1
              claims of all members of the Class and Subclass can be determined readily by the Court.
 2
               19.    Litigation of separate actions by individual Class and Subclass members would
 3
     create the risk of inconsistent or varying adjudications with respect to the individual Class and
 4
     Subclass members which would substantially impair or impede the ability of other Class and
 5

 6   Subclass members to protect their interests.

 7             20.    Class certification is also appropriate because Taser has acted or refused to act on
 8   grounds generally applicable to the Class and Subclass, thereby making appropriate declaratory
 9
     and/or injunctive relief with respect to the claims of Plaintiff and the Class and Subclass members.
10
                                        FACTUAL BACKGROUND
11
               21.    The preceding paragraphs are incorporated herein by reference as though the same
12

13   were set forth below at length.

14             22.    Taser sells Conducted Electrical Weapons (“CEWs”) throughout the United States

15   and the world for use in civilian personal self-defense, law enforcement, military, paramilitary and
16   other tactical applications. In particular, Taser sells three of what it refers to as “citizen” model
17
     CEWs that form the basis of the instant lawsuit – the Pulse, X2 and X26P. Taser intentionally
18
     designed and shaped these three models to mimic the look and feel of traditional handguns so that
19
     consumers familiar with traditional handguns are accustomed to the functionality of the weapon.
20

21             23.    Plaintiff originally purchased a “C2” model CEW 3 from Taser for personal self-

22   defense in 2016. In or around October of 2016, Plaintiff fired the weapon but it malfunctioned

23   when the prongs ejected only one to two feet.
24
               24.    Soon thereafter, Plaintiff contacted customer service at Taser and notified them
25

26

27   33
          The C2 model CEW is not the subject of this lawsuit.
28
                                               6
                                AMENDED CLASS ACTION COMPLAINT
          Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 7 of 22



     about the problem with his C2 unit.
 1

 2          25.     Taser then shipped a Pulse model CEW to Plaintiff at his former home in Corte

 3   Madera, California to replace his malfunctioning C2 model. Taser warranted that the replacement

 4   Pulse C2 model would be free of defects in workmanship and materials for a period of one year
 5
     from the date of receipt.
 6
            26.     On January 18, 2017, Plaintiff was carrying the Pulse CEW inside a neoprene case
 7
     in his right jacket pocket. It was Plaintiff’s custom and habit to carry the weapon with the safety
 8
     switch in the “safe” position, which he did on this occasion. Plaintiff had been in his car and as
 9

10   he exited the driver side of the car, he heard a muffled pop and smelled gunpowder. Plaintiff

11   looked down at his pocket and saw the weapon’s electric barbs protruding from his jacket. The
12   weapon had discharged in Plaintiff’s pocket without his pulling the trigger. Plaintiff ejected the
13
     cartridge from the gun and pulled the gun out of his pocket. The barbs were still stuck in his
14
     jacket, and Plaintiff had to rip the jacket pocket to free the barbs. Luckily, Plaintiff was not
15
     personally harmed from the incident.
16

17          27.     After inspecting the device, Plaintiff determined the Pulse’s safety mechanism had

18   become disengaged, allowing it to misfire. The safety mechanism can be disengaged with very

19   little pressure and can be armed by moving the safety lever only a fraction of the way to the
20   “Armed” position, which increases the likelihood the safety will be disengaged accidentally. This
21
     risk is exacerbated by the fact that the weapon can be fired with very little pressure applied to the
22
     trigger. (See Figures 1 and 2 below):
23

24

25

26

27

28
                                                7
                                 AMENDED CLASS ACTION COMPLAINT
            Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 8 of 22



     Figure 1: Showing How the Safety Mechanism Should Function According to the User
 1
     Manual) 4
 2

 3

 4

 5

 6

 7

 8   Figure 2: Showing Plaintiff’s Actual Pulse CEW as Armed (Indicated by the Green Light)
     With the Safety Lever Not Even Halfway to the “Armed” Position. 5
 9

10

11

12

13

14

15

16

17

18
19

20
              28.     That same day, on January 18, 2017, Plaintiff contacted the same Taser
21
     representative, Jordan Holle, via email to inform him about his Pulse misfiring and inquire about
22

23   the problem. In response to this inquiry, Jordan Holle emailed Mr. Richey on January 26, 2017,

24   explaining that “our engineers are currently aware of the safety switch activation [issue] and are

25
     4
26       Taser Pulse CEW User Manual, p. 4.

27   5
         Photograph taken by Plaintiff.
28
                                               8
                                AMENDED CLASS ACTION COMPLAINT
              Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 9 of 22



     working on a solution.” (emphasis added).
 1

 2              29.   Mr. Holle offered only to send Plaintiff two barb replacement cartridges in response

 3   to Plaintiff’s inquiry. Mr. Holle did not offer to repair or replace Plaintiff’s Pulse model CEW

 4   with a non-defective safety mechanism that prevented unintentional discharges.
 5
                30.   Plaintiff’s experience with the Pulse CEW is not atypical. An investigation of Taser
 6
     X2 and X26P model CEWs 6 published in March 2013 by Canada’s Defense Research and
 7
     Development (DRD) agency found that the Taser devices’ “Armed” mode could be entered by
 8
     starting with the safety lever in the “Safe” position and “moving the [safety] lever up by
 9

10   approximately 40% of the total lever’s travel [distance]; hence the Armed mode occupies more of

11   the levers travel range.” 7 The DRD’s testing mirrored Plaintiff’s experience with the Taser Pulse,
12   in that the safety lever needed only be moved less than halfway (only 40% of the way, according
13
     to DRD) to the “Armed” position in order for the device to become armed.
14
                31.   This design flaw can lead to accidental arming or discharge, as the DRD concluded:
15
     “the [Taser] levers could be accidentally moved if an object is inadvertently brushed-up against
16

17   the side of the weapon,” 8 which could lead to “accidental arming or disarming of the weapon.” 9

18              32.   This design defect poses a risk to the health and welfare of Taser device owners
19   and those around them. As Taser’s own “CEW [Conducted Electrical Weapon] Warnings” state,
20
     the static shock administered by a Taser device “[c]an cause death or serious injury.” Thus, many
21

22
     6
       The “X2” and “X26P” model CEWs have the same traditional handgun design as the “Pulse,”
23   including the same defective safety mechanism.
24   7
      Joey R. Bray, Taser X2 Preliminary Investigation, DRDC (Mar. 2013), at **10-11, available at
25   http://cradpdf.drdc-rddc.gc.ca/PDFS/unc124/p537607_A1b.pdf, last visited on 2/3/2020.
     8
26       Id. at 11.

27   9
         Id. at ii.
28
                                               9
                                AMENDED CLASS ACTION COMPLAINT
          Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 10 of 22



     possibly dire consequences could result from an ill-timed misfire of a Taser device.
 1

 2          33.     In connection with the purchase and delivery of Taser model CEWs, including the

 3   Pulse, X2 and X26P, Taser provides a one-year written warranty containing affirmations of fact

 4   as to the absence of defects in materials and workmanship in its CEWs. In particular, Tasers’
 5
     affirmations and warranties state as follows:
 6
            TASER International, Inc.’s Warranty, Limitations and Release – Citizen
 7          Products

 8          The following TASER International, Inc. (“TASER”) warranty provisions are
            applicable on all sales or transfers of TASER Citizen Products, including conducted
 9          electrical weapons (CEWs). The terms “Purchaser,” “your,” and “you” mean any
            purchaser, transferee, possessor, or user of the TASER brand Citizen Products.
10
            Manufacturer’s Limited Warranty
11
            TASER warrants that its citizen model CEWs (Bolt, Pulse, X26C, M26C, X26P
12          Professional Series, X2 Professional Series, and C2) and cartridges are free from
            defects in workmanship and materials for a period of ONE (1) YEAR from the date
13          of receipt. Cartridges that are expended are deemed to have operated properly.
            TASER manufactured accessories, including, but not limited to: batteries and
14          battery packs; battery chargers; carrying cases; cables; and holsters are covered
            under a limited 90-DAY warranty from the date of receipt. Non-TASER
15          manufactured accessories are covered under the manufacturers’ warranty. In the
            event any country or state imposes a longer express warranty term than that
16          described in this warranty document, then the country or state’s term will take
            precedence.
17
            If a valid warranty claim is received by TASER within the warranty period, TASER
18          agrees to repair or replace the product which TASER determines in its sole
            discretion to be defective under normal use, as defined in the product instructions.
19          TASER’s sole responsibility under this warranty is to either repair or replace with
            the same or like product, at TASER’s option. TASER will undertake the repair,
20          replacement, or refund one time during the warranty period. 10
21
            34.     On February 22, 2017, counsel for Plaintiff and the putative Class and Subclass
22
     sent a letter via certified mail to Taser informing it of the defective safety mechanism in the Pulse,
23
     X2 and X26P model CEWs, requesting that Taser comply with its warranties, and notifying Taser
24

25   10
        Previously available at https://buy.taser.com/warranty/, last visited on 2/28/17. Current
26   warranty           available        at         https://buy.taser.com/pages/shipping-and-warranty-
     information?_pos=1&_sid=faca1f986&_ss=r, last visited 1/31/2020. The main difference appears
27   to be that the current warranty also references the “Pulse+” model.
28
                                             10
                               AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 11 of 22



     of its violations of law. (See Pre-Litigation Notice letter dated February 22, 2017, attached hereto
 1

 2   as Exhibit 1, and Taser’s Response, dated March 28, 2017, attached hereto as Exhibit 2). To date,

 3   however, Taser has failed to comply with its warranties with respect to Plaintiff and with respect

 4   to Class and Subclass members. Among other things, Taser has not repaired or replaced its Pulse,
 5
     X2 and X26P model CEWs with non-defective safety mechanisms that prevent unintentional
 6
     discharges.
 7
            35.     By letter dated March 28, 2017, Taser acknowledged receipt of the February 22,
 8
     2017 letter, but Taser did not commit to provide any meaningful remedy for the defect, did not
 9

10   state that it has taken or will take any actions to identify or notify consumers similarly situated to

11   Plaintiff, and did not commit to ceasing from engaging in the conduct complained of in Plaintiff’s
12   letter. See Exhibit 2. Indeed, in its March 28, 2017 letter, Taser did not even acknowledge the
13
     safety mechanism defect, but instead falsely blamed static electricity as the culprit. See id.
14
            36.     Taser’s unilateral limitation of warranty also has caused a failure of the essential
15
     purpose of the warranty, as the term is used in the Uniform Commercial Code, because Taser has
16

17   failed to repair or replace the defective safety mechanisms with non-defective, conforming safety

18   mechanisms.

19          37.     Taser failed to disclose at the time it marketed, warranted, sold or delivered the
20   Pulse, X2 and X26P model CEWs that these weapons had defective safety mechanisms that caused
21
     unintentional discharges, as described throughout this Amended Complaint.
22
            38.     At all relevant times, Plaintiff and other members of the Class and Subclass were,
23
     and continue to be, misinformed, misled and deceived by Taser with respect to the safety and
24

25   functionality of the Pulse, X2 and X26P model CEWs in light of the reasonable expectations for

26   safety and functionality of these weapons among the consuming public.

27

28
                                             11
                               AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 12 of 22



             39.   At all relevant times, Taser controlled the design, manufacture, marketing, and sale
 1

 2   of the Pulse, X2 and X26P model CEWs.

 3           40.   The User Manuals provided to consumers during the period relevant to this

 4   Amended Complaint were wholly inadequate to alert Plaintiff and the Class and Subclass to the
 5
     defective safety mechanism associated with the Pulse, X2 and X26P model CEWs.
 6
             41.   Taser has not adequately informed the Class and Subclass about the defective safety
 7
     mechanism associated with the Pulse, X2 and X26P model CEWs, despite knowing about the
 8
     defective nature of these CEWs.
 9

10           42.   Taser knew, or should have known, that the design, materials and workmanship

11   utilized for the Pulse, X2 and X26P model CEWs were insufficient to prevent unintentional
12   discharges.
13
             43.   At all times relevant to the claims herein, Taser failed to conduct adequate testing
14
     and research regarding the safety mechanism for the Pulse, X2 and X26P model CEWs. Not only
15
     did Taser fail to engage in adequate pre-market testing, but after introducing the Pulse, X2 and
16

17   X26P model CEWs in the marketplace, Taser continued to fail to fulfill its ongoing obligation to

18   fully disclose the results of this testing and research regarding the defective safety mechanism

19   associated with the Pulse, X2 and X26P model CEWs.
20           44.   The Pulse, X2 and X26P model CEWs were delivered with standard future
21
     performance warranties. Here, Class and Subclass members exercising due diligence were unable
22
     to discover the nonconformity of the safety mechanism because Taser did not disclose the problem
23
     with the defective safety mechanism when customers received the Pulse, X2 and X26P model
24

25   CEWs.

26           45.   By its affirmations, representations and nondisclosures, Taser portrayed and

27

28
                                            12
                              AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 13 of 22



     warranted the Pulse, X2 and X26P model CEWs as safe and functional. Taser failed to deliver
 1

 2   the Pulse, X2 and X26P model CEWs having these characteristics, as the Pulse, X2 and X26P

 3   model CEWs lacked the design, materials and workmanship necessary to meet the minimum

 4   safety and functionality characteristics reasonably expected by ordinary consumers in the United
 5
     States.
 6
               46.   Taser also breached its implied warranties, as among other reasons discussed in
 7
     Count II, it did not deliver the Pulse, X2 and X26P model CEWs having the characteristics, uses
 8
     and benefits portrayed by Taser.
 9

10                                            COUNT I
                                     FRAUDULENT OMISSION
11                    (On Behalf of the Nationwide Class and California Subclass)

12             47.   The preceding paragraphs are incorporated herein by reference as though the same

13   were fully set forth below at length.
14             48.   Plaintiff brings this count individually and on behalf of the members of the
15
     Nationwide Class and California Subclass.
16
               49.   Taser was aware of the CEWs’ defect when it marketed and sold the CEWs to
17
     Plaintiff and members of the Nationwide Class and California Subclass.
18
19             50.   Having been aware of the CEWs’ defect, and having known that Plaintiff and the

20   other members of the Class and Subclass could not have reasonably been expected to know of the

21   defect, Taser had a duty to disclose the defect to Plaintiff and the Class and Subclass members in
22   connection with the sale of the CEWs.
23
               51.   Taser did not disclose the defect to Plaintiff and the Class and Subclass members.
24
               52.   The defect comprises material information with respect to the sale of the CEWs.
25
               53.   In purchasing the CEWs, Plaintiff and the Class and Subclass members reasonably
26

27   relied on Taser to disclose known material defects.

28
                                             13
                               AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 14 of 22



             54.    Had Plaintiff and the Class and Subclass members known of the CEWs’ defect they
 1

 2   would not have purchased or would have paid less for the CEWs.

 3           55.    Through its omissions regarding the CEWs’ defect, Taser intended to induce, and

 4   did induce, Plaintiff and the Class and Subclass members to purchase a CEW that they otherwise
 5
     would not have purchased, or pay more for a CEW than they otherwise would have paid.
 6
             56.    As a direct and proximate result of Taser’s omissions, Plaintiff and the Class and
 7
     Subclass members either overpaid for the CEWs or would not have purchased the CEWs at all
 8
     had the defect been disclosed to them, and, therefore, have incurred damages in an amount to be
 9

10   determined at trial.

11                                    COUNT II
         VIOLATION OF THE SONG-BEVERLY CONSUMER WARRANTY ACT FOR
12                       BREACH OF IMPLIED WARRANTY
                             CAL. CIV. CODE § 1790, et seq.
13                    (Brought on behalf of the California Subclass)

14           57.    The preceding paragraphs are incorporated herein by reference as though the same
15   were fully set forth below at length.
16
             58.    Plaintiff brings this count individually and on behalf of the members of the
17
     California Subclass.
18
             59.    Plaintiff and members of the California Subclass are “buyers” within the meaning
19

20   of CAL. CIV. CODE § 1791.

21           60.    The CEWs are “consumer goods” within the meaning of CAL. CIV. CODE § 1791.

22           61.    Taser is a “manufacturer” of the CEWs within the meaning of CAL. CIV. CODE §
23   1791.
24
             62.    Taser impliedly warranted to Plaintiff and the California Subclass members that the
25
     CEWs were “merchantable” within the meaning of CAL. CIV. CODE §§ 1791.1(a) and 1792.
26
             63.    CAL. CIV. CODE § 1791.1 states that: “Implied warranty of merchantability” or
27

28
                                             14
                               AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 15 of 22



     “implied warranty that goods are merchantable” means that the consumer goods meet each of the
 1

 2   following:

 3                  (1) Pass without objection in the trade under the contract description;

 4                  (2) Are fit for the ordinary purpose for which such goods are used;
 5
                    (3) Are adequately contained, packaged, and labeled; and
 6
                    (4) Conform to the promises of affirmations of fact made on the container or label.
 7
              64.   The CEWs would not pass without objection because they share a common design
 8
     defect in that they are prone to firing with the safety mechanism engaged.
 9

10            65.   Because of the defect, the CEWs are not fit for their ordinary purpose.

11            66.   The CEWs were not adequately labeled because the labeling failed to disclose the
12   defects described herein.
13
              67.   Taser did not deliver the Pulse, X2 and X26P model CEWs having the
14
     characteristics, uses and benefits portrayed by Taser.
15
              68.   Plaintiff notified Taser of the defect in the CEWs and its corresponding breach of
16

17   warranty, through a notice letter dated February 22, 2017. See Exhibit 1.

18            69.   Plaintiff and the California Subclass members bought CEWs manufactured by

19   Taser.
20            70.   The CEWs share a common design defect in that they can fire when the safety
21
     mechanism is engaged.
22
              71.   Taser has had the opportunity to cure the defect in the CEWs, but has chosen not to
23
     do so. Giving Taser a chance to cure the defect is not practicable in this case and would serve
24

25   only to delay this litigation, and is thus unnecessary.

26            72.   As a result of Taser’s breach of its implied warranty, Plaintiff and the California

27

28
                                               15
                                 AMENDED CLASS ACTION COMPLAINT
          Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 16 of 22



     Subclass members received goods with substantially impaired value. Plaintiff and the California
 1

 2   Subclass members have been damaged as a result of the diminished value of the CEWs resulting

 3   from the defect described herein.

 4           73.    Pursuant to CAL. CIV. CODE §§ 1791.1(d) and 1794, Plaintiff and the California
 5
     Subclass members are entitled to damages and other legal and equitable relief, including, at their
 6
     election, the purchase price of their CEWs, or the overpayment or diminution in value of their
 7
     CEWs.
 8
             74.    Pursuant to CAL. CIV. CODE § 1794, Plaintiff and the California Subclass members
 9

10   are entitled to costs and attorneys’ fees.

11                                    COUNT III
            VIOLATION OF CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT
12                        (On Behalf of the California Subclass)

13           75.    The preceding paragraphs are incorporated herein by reference as though the same
14   were fully set forth below at length.
15
             76.    Plaintiff brings this count individually and on behalf of the members of the
16
     California Subclass.
17
             77.    Plaintiff and the other members of the California Subclass were deceived by Taser’s
18
19   failure to disclose that the CEWs share a common design defect in that they discharge when the

20   safety mechanism is in place.

21           78.    Taser engaged in unfair or deceptive acts or practices when, in the course of its
22   business, it knowingly omitted material facts as to the characteristics and qualities of the CEWs.
23
             79.    Taser failed to disclose material information concerning the CEWs that it had a
24
     duty to disclose. Taser had a duty to disclose the safety mechanism defect because: (a) it was
25
     aware of the defect; (b) it had exclusive knowledge of the defect; (c) it actively concealed material
26

27   facts concerning the defect from the general public, Plaintiff and the California Subclass members.

28
                                             16
                               AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 17 of 22



     As detailed above, the information concerning the defect was known to Taser at the time of
 1

 2   advertising and selling the defective CEWs, all of which was intended to induce consumers to

 3   purchase CEWs.

 4          80.    Taser intended for Plaintiff and the California Subclass members to rely on it to
 5
     provide adequately designed and manufactured CEWs, and to honestly and accurately reveal the
 6
     problems described herein.
 7
            81.    Taser intentionally failed or refused to disclose the defect to consumers.
 8
            82.    Taser’s deceptive omissions were intended to induce Plaintiff and the California
 9

10   Subclass members to believe that the CEWs were adequately designed and manufactured.

11          83.    Taser’s conduct constitutes unfair acts or practices as defined by the California
12   Consumers Legal Remedies Act.
13
            84.    Plaintiff and the other members of the California Subclass have suffered injury in
14
     fact and actual damages resulting from Taser’s material omissions because they paid inflated
15
     purchase prices for the CEWs. Plaintiff and the California Subclass members are entitled to
16

17   recover actual damages, punitive damages, costs and attorneys’ fees, and all other relief that the

18   Court deems proper under California Civil Code § 1780.

19          85.    In accordance with California Civil Code § 1782, Plaintiff’s Counsel sent a certified
20   letter to Taser on February 22, 2017, notifying Taser of its §1770 violations. See Exhibit 1.
21
     Pursuant to § 1782 of the Act, Taser is hereby on notice of its particular § 1770 violations, and
22
     Plaintiff demands that Taser rectify the problems associated with the actions described herein and
23
     give notice to all affected consumers.
24

25          86.    By letter dated March 28, 2017, Taser acknowledged receipt of the February 22,

26   2017 letter, but Taser did not commit to provide any meaningful remedy for the defect, did not

27

28
                                            17
                              AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 18 of 22



     state that it has taken or will take any actions to identify or notify consumers similarly situated to
 1

 2   Plaintiff, and did not commit to ceasing from engaging in the conduct complained of in Plaintiff’s

 3   letter. See Exhibit 2. Indeed, in its March 28, 2017 letter, Taser did not even acknowledge the

 4   safety mechanism defect, but instead falsely blamed static electricity as the culprit. See id.
 5
            87.     Pursuant to California Civil Code § 1780(d), attached hereto as Exhibit 3 is the
 6
     affidavit showing that this action has been commenced in the proper forum.
 7
                                        COUNT IV
 8             VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW
                        CAL. BUS. & PROF. CODE §§ 17200, et seq.
 9                         (On Behalf of the California Subclass)
10          88.     The preceding paragraphs are incorporated herein by reference as though the same
11   were fully set forth below at length.
12
            89.     Plaintiff brings this count individually and on behalf of the members of the
13
     California Subclass.
14
            90.     California Business and Professions Code § 17200 prohibits any “unlawful, unfair
15

16   or fraudulent business acts or practices.”

17          91.     Taser’s conduct violated multiple statutes and the common law, as alleged herein.

18          92.     Taser has violated § 17200 by knowingly selling CEWs that include the defect and
19
     omitting mention of this defect to consumers.
20
            93.     Taser was aware of the CEWs’ defect when it marketed and sold the CEWs to
21
     Plaintiff and members of the California Subclass.
22
            94.     Having been aware of the CEWs’ defect, and having known that Plaintiff and the
23

24   other members of the California Subclass could not have reasonably been expected to know of the

25   defect, Taser had a duty to disclose the defect to Plaintiff and the California Subclass members in
26   connection with the sale of the CEWs.
27

28
                                             18
                               AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 19 of 22



            95.     Taser’s conduct was unscrupulous, offended established public policy, and was
 1

 2   fraudulent.

 3          96.     The harm caused by Taser’s conduct greatly outweighs any benefit to consumers.

 4          97.     Plaintiff relied on the omissions of Taser with respect to the quality and reliability
 5
     of the CEWs. Plaintiff and the California Subclass members would not have purchased the CEWs
 6
     and/or paid as much for them, but for Taser’s omissions.
 7
            98.     Taser concealed and failed to disclose material information about the CEWs in a
 8
     manner that is likely to, and in fact did, deceive consumers and the public.
 9

10          99.     Through its omissions regarding the CEWs’ defect, Taser intended to induce, and

11   did induce, Plaintiff and the California Subclass members to purchase a CEW that they otherwise
12   would not have purchased, or pay more for a CEW than they otherwise would have paid.
13
            100.    All of the wrongful conduct alleged herein occurred in the conduct of Taser’s
14
     business.
15
            101.    Plaintiff, individually and on behalf of the California Subclass members, requests
16

17   that this Court restore to Plaintiff and the California Subclass members any money acquired by

18   unfair competition, including restitution.

19                                           JURY DEMAND
20        Plaintiff hereby demands trial by jury of all issues properly triable thereby.
21

22
                                                   Respectfully submitted,
23

24   Dated: February 12, 2020                       JONES LAW FIRM LLC
25

26                                                By:                /s/ Charles A. Jones
                                                           CHARLES A. JONES (State Bar No. 6698)
27

28
                                             19
                               AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 20 of 22



                                         caj@cjoneslawfirm.com
 1
                                         KELLY MCINERNEY (State Bar No. 7443)
 2                                       Kelly@cjoneslawfirm.com
                                         JONES LAW FIRM LLC
 3                                       9585 Prototype Court, Suite B
                                         Reno, NV 89521
 4                                       Telephone:    775-853-6440
                                         Facsimile:    775-853-6445
 5

 6                                       Attorneys for Plaintiff and the Proposed Class

 7
                                         J. Matthew Stephens
 8                                       (Pro Hac Vice)
                                         James M. Terrell
 9
                                         (Pro Hac Vice)
10                                       Courtney C. Gipson
                                         (Pro Hac Vice)
11                                       METHVIN, TERRELL, YANCEY,
                                         STEPHENS & MILLER, P.C.
12                                       2201 Arlington Avenue South
13                                       Birmingham, AL 35205
                                         Telephone:    (205) 939-0199
14                                       Facsimile:    (205) 939-0399
                                         mstephens@mmlaw.net
15                                       jterrell@mmlaw.net
                                         cgipson@mmlaw.net
16

17                                      Attorneys for Plaintiff and the Proposed Class

18
19

20

21

22

23

24

25

26

27

28
                                  20
                    AMENDED CLASS ACTION COMPLAINT
         Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 21 of 22



                                     CERTIFICATE OF SERVICE
 1

 2          I hereby certify that I am an employee of the law office of Jones Law Firm and that on this

 3   12th day of February, 2020, I e-filed a true and correct copy of the foregoing Plaintiff’s Amended

 4   Class Action Complaint with the Clerk of the Court through the Court’s CM/ECF electronic filing
 5
     system and notice will be sent electronically to the following:
 6
     KRISTEN L. MARTINI, ESQ.
 7   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     One East Liberty Street, Suite 300
 8   Reno, NV 89501
     Tel: 775.823.2900
 9
     Fax: 775.823.2929
10   kmartini@lrrc.com

11   J. CHRISTOPHER JORGENSEN
     BRIAN DOUGLAS BLAKELY
12   ADRIENNE BRANTLEY-LOMELI, ESQ.
13   LEWIS ROCA ROTHGERBER CHRISTIE LLP
     3993 Howard Hughes Pkwy., Ste 600
14   Las Vegas, NV 89169
     Tel: 702-474-8200
15   cjorgensen@lrrc.com
     BBlakley@lrrc.com
16   abrantley-lomeli@lrrc.com
17
     PAMELA B. PETERSEN, ESQ.
18   AMY L. NGUYEN, ESQ. (Pro Hac)
     AXON ENTERPRISE, INC.
19   17800 N. 85th Street
     Scottsdale, AZ 85255
20   Tel: 623.326.6016
21   Fax: 480.905.2027
     ppetersen@axon.com
22   amynguyen@axon.com
     legal@axon.com
23
     Attorneys for Defendant Axon Enterprise, Inc.
24

25                                                        /s/    Belinda Watson
                                                          Belinda Watson
26

27

28
                                            21
                              AMENDED CLASS ACTION COMPLAINT
     Case 3:19-cv-00192-MMD-CLB Document 54 Filed 02/14/20 Page 22 of 22



                             INDEX OF EXHIBITS
 1
          Exhibit                  Description             Number of Pages
 2
            1              Pre-Litigation Notice Letter,         7
 3                                Feb. 22, 2017
             2              Taser’s Response to Pre-             11
 4                           Litigation Notice Letter,
                                 March 28, 2017
 5           3               Declaration of Douglas              3
 6                                    Richey

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                  22
                    AMENDED CLASS ACTION COMPLAINT
